Title: To James Madison from James Taylor, 16 October 1810
From: Taylor, James
To: Madison, James


My dear sirBelle Vue Ky October 16th. 1810
I have taken the liberty of inclosing to you a letter to my friend Mrs. M and one to Mr. Coles. I hope this will find your self and Mrs. M in the enjoyment of perfect health. It leaves my family and our friends generally in the enjoyment of that blessing.
I am sure you are pleased at the event of our election, The result in Lyons district will shew that when ever a man deviates from Correct principles in our state he loses the confidence of the people. I think Geo M Bibb will be our next Senator in Congress. I have not seen my brother as yet but I do not think he will Offer. I am much pleased at the prospect of an accommodation with France & England and sincerely hope that some permanent adjustment may take place. The ensuing session will in my opinion be a very important one and I sincerely hope there will be more harmony at the next session than there was at the last. With great respect & Esteem I am Dr. sir Your friend & Servt
James Taylor
